Citation Nr: 9930556	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-32 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1941 to 
August 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the above claim.

The RO considered the appellant's claim for special monthly 
pension both on the basis of being housebound as well as the 
need for aid and attendance.  In a December 1998 statement, 
the appellant stated that he was only appealing the denial of 
benefits by reason of being housebound, and he was 
withdrawing his claim for aid and attendance.  An appeal may 
be withdrawn in writing at any time before the Board renders 
a decision.  See 38 C.F.R. § 20.204 (1999).  Since the 
appellant has specifically stated that he is not appealing 
the denial of aid and attendance, the Board will not consider 
this issue.


REMAND

A claimant may qualify for special monthly pension benefits 
by reason of being housebound or at the housebound rate.  In 
such a case, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17), the appellant must 
demonstrate (1) that he has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) that he is permanently 
housebound by reason of disability or disabilities.  This 
second requirement is met when the appellant is substantially 
confined to his or her dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical area, and 
it is reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. §§ 1502(c) and 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (1999).

Additional evidentiary development is warranted with respect 
to this claim prior to further disposition.  

The Board does not have sufficient medical evidence to 
evaluate all the appellant's disabling conditions.  
Accordingly, he should be provided additional VA 
examination(s) so that all his disabilities may be evaluated 
under the rating schedule.  

His diagnosed medical conditions include coronary artery 
disease, degenerative arthritis of the knees, and peripheral 
vascular insufficiency.  The VA examinations conducted in 
1997 did not address these conditions, and there is 
insufficient information to properly rate these disabilities.  
The examination in 1997 noted the veteran's diagnosis of 
senile cataracts, but no information was provided to assist 
in assigning a proper disability evaluation.  Under 
Diagnostic Code 6028, senile cataracts are to be rated on 
impairment of vision if preoperative, and on impairment of 
vision and aphakia if postoperative.  No eye examination 
appears to have been done, or, if one was, it is not 
reported.

One of the appellant's nonservice-connected disorders is a 
psychiatric disability, evaluated as zero percent disabling.  
However, he has not undergone a psychiatric examination since 
1983.  There is insufficient evidence of record to determine 
the current severity of this disorder.  It is necessary that 
the appellant be provided with a psychiatric examination in 
order to determine whether he has a psychiatric condition 
and, if so, what his disability is from that condition.

There are additional disabilities that have not yet been 
rated by the RO.  Statements from Dr. Carmelo Zeno Cardona 
indicate that the appellant has degenerative disease of the 
knees and peripheral vascular insufficiency, both of which 
affect his ability to walk.  

In addition, the RO should consider whether the veteran's 
cardiovascular condition(s) are most appropriately evaluated 
under the present Diagnostic Code, or whether application of 
other cardiovascular codes might be more appropriate.  The 
veteran has been assigned a 10 percent disability rating 
under Diagnostic Code 7101 for hypertension and 
arteriosclerotic heart disease.  The appellant has submitted 
medical records dated in 1998 showing treatment for coronary 
artery disease.  The RO should consider whether evaluation 
for the appellant's heart condition might be more appropriate 
under other diagnostic codes (i.e., Diagnostic Code 7005 for 
arteriosclerotic heart disease, Diagnostic Code 7007 for 
hypertensive heart disease, etc.).  It is necessary that the 
RO assign the correct percentage disability evaluation for 
the appellant's heart condition under the appropriate 
diagnostic code in order to determine whether he meets the 
criteria for special monthly pension benefits.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1997), including the rating criteria for evaluating 
cardiovascular diseases.  This amendment to the Schedule 
became effective January 12, 1998.  See 62 Fed. Reg. 65207 
through 65224 (December 11, 1997).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the appellant is not entitled to consideration 
of the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  

The appellant filed his claim for special monthly pension 
prior to amendment of the rating criteria.  Since the new 
regulations were not in effect when the rating decision on 
appeal was made, they were not addressed by the RO in rating 
the appellant's nonservice-connected cardiovascular disorder.  
After according the appellant appropriate examinations, as 
detailed below, the RO should determine which version of the 
rating criteria, if either, is more favorable and rate his 
nonservice-connected condition under the more favorable 
version. 

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Ask the appellant to identify the 
names and complete addresses of any 
medical providers who have treated him 
for any disability since 1997.  After 
securing any necessary release(s), 
request records of any identified 
treatment, and associate all records 
received with the claims file.  If 
private treatment is reported and those 
records are not obtained, tell the 
appellant and his representative, and 
provide him an opportunity to obtain the 
records and submit them in keeping with 
his responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).

2.  After receiving as many of the 
appellant's treatment records as possible or 
providing him an appropriate opportunity to 
submit the records, schedule him for complete 
and thorough VA housebound examination, to 
include such special examinations as may be 
deemed necessary by the examiner to obtain 
sufficient information to apply the rating 
criteria to all of the veteran's disabling 
conditions.  Such additional examinations 
should include, as needed, a vision 
examination to identify the impairment of 
vision attributable to the veteran's 
cataracts or, if postoperative, the aphakia; 
an orthopedic examination; a psychiatric 
examination; and a cardiac examination.  If 
any additional examinations are needed to 
properly assess the veteran's disabling 
conditions, they should be accomplished.  The 
claims folder and a copy of this remand must 
be made available to and thoroughly reviewed 
by the examiners prior to the examinations.  
The examiners should conduct all necessary 
tests in order to determine the severity of 
the appellant's medical conditions.

The vision examiner should determine the 
impairment of the veteran's vision, state 
whether the veteran has undergone surgery 
for his cataracts, and, if so, whether in 
one or both eyes.

The cardiac examiner should discuss the 
symptomatology attributable to the 
appellant's cardiac condition(s), as well 
as the limitation on activities resulting 
from his disorder(s).  If the veteran has 
hypertension, whether medication is 
required and whether it is under control 
should be indicated.  Any coronary artery 
disease or hypertensive heart disease 
should be evaluated in such a way that 
enables application of the rating 
criteria for those conditions, with 
discussion of workload in terms of METs 
and resulting symptomatology, such as 
angina, dyspnea, fatigue, dizziness, 
syncope, left ventricular dysfunction, 
congestive heart failure.  Whether 
medication is required should be 
indicated.

The orthopedic examiner should report all 
ranges of motion in degrees for the 
spine, shoulders, and knees, and the 
examiner is asked to describe what normal 
range of motion for the affected part 
would be.  The examiner should describe 
any functional limitation due to pain, 
including whether additional functional 
limitation is likely to result during 
flare-ups or on use. 

The psychiatric examiner should perform 
all necessary tests to determine whether 
the appellant has a psychiatric 
condition.  If so, it is requested that 
the examiner assign a Global Assessment 
of Functioning (GAF) score consistent 
with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and include an 
explanation of what the assigned code 
means.

The complete rationale should be given for 
all opinions and conclusions expressed.  

3.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development actions have been completed 
in full.  If any of the VA examination 
reports does not include fully detailed 
descriptions of all test reports, special 
studies or opinions requested, it must be 
returned for corrective action.  
38 C.F.R. § 4.2 (1999).

4.  Thereafter, readjudicate the appellant's 
claim, with application of all appropriate 
laws, regulations and diagnostic codes, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examinations.  Consider each 
of the appellant's ratable disabilities with 
application of the appropriate diagnostic 
codes in the Schedule for Rating Disabilities 
to determine the percentage of impairment 
caused by each disability.  

In evaluating the degree of the 
appellant's disability due to nonservice-
connected cardiovascular disorder(s), the 
RO should consider whether the old or the 
new version of the rating criteria for 
cardiovascular disorders is more 
favorable to his claim.  The RO can only 
consider the new criteria from January 
12, 1998, forward.  See VAOPGCPREC 11-97; 
Rhodan v. West, 12 Vet. App. 55 (1998).  
If the result is the same under either 
criteria, the RO should apply the revised 
criteria from January 12, 1998.

If the benefit sought on appeal remains 
denied, provide the appellant and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


